Me. Justice MacLeary,
after- making the above statement of facts, rendered the opinion of the court.
Although the obligation sought to be enforced in the com*375plaint in question arises from damages caused to city property, and, therefore, to real estate, the action instituted is none:, the less a purely personal action; and in order to impart to it the character of a mixed action, as claimed by the plaintiff, it would have been necessary to have brought the complaint, not only for the recovery of damages caused to said real property, hut also for the recovery of the property itself; for • thus only would the action maintained have the double character of real and personal and, therefore, that of a mixed action, according to the definition of the term “mixed action,,y given by the well-known law dictionaries of Bonvier and Black.
According to the definitions of lexicographers and the jurisprudence of Spain and of the United States, it will be seen that although the claim for losses and damages may arise from an injury caused to real estate, this does not convert the action instituted for said purpose into a mixed action, a mixed action, strictly speaking, being a combination of a real and personal claim in the same proceeding, and the distinction refers rather to the form than to the origin of the litigation.
By paragraph 1, article 62, of the Law of Civil Procedure, it is provided that in personal actions the competent judge shall he that of the place where the obligation is to he performed, and should none have been designated, that of the domicile of the defendant or of the place of the contract, at the election of the plaintiff, if said defendant he found there, even accidentally, and process can he served upon him.
In the present case, there is no question of a contract, and, therefore, this phase is eliminated from the application of the above-mentioned law; and the action being purely a personal one, the domicile of the defendant is the place where this suit should he brought, as provided by article 1171 of the Civil' Code, and rule 1, article 62, of the Law of Civil Procedure.
*377Defendant has Ms domicile in the city of Ponce, and as it appears from the record that he has not submitted himself in said matter to any other jurisdiction, we adjudge that we should declare and do declare that the District Court of Ponce is the one having competent jurisdiction to take cognizance of the aforesaid complaint presented by Manuel Egozcue Cintron.
The records sent up to tMs Supreme Court with reference to the present question of competency are ordered to be forwarded to aforesaid district court, together with the proper certificate, this decision being likewise directed to be communicated to the District Court of San Juan, and costs to be apportioned between the parties.
Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of tMs case.